United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morganville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-603
Issued: October 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 19, 2012 appellant, through his attorney, filed a timely appeal of an
October 13, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his consequential injury claim. Pursuant to Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
The issue is whether appellant sustained a cervical condition for which surgery was
warranted as a consequence of his October 1, 2009 employment injuries.
On appeal, counsel contends that the medical reports of appellant’s attending physicians
establish that appellant’s cervical condition and proposed surgery were causally related to his
accepted employment-related injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 1, 2009 appellant, then a 60-year-old rural carrier,
sustained left knee and shoulder sprain, left thumb sprain/contusion, neck sprain and localized
primary osteoarthritis of the left hand as a result of a motor vehicle accident. Subsequently, it
accepted that he sustained a recurrence of disability as of January 28, 2010 due to his authorized
arthroscopic left thumb surgery which was performed on that date. Appellant did not return to
work following surgery and received temporary total disability compensation.
In a March 22, 2010 medical report, Dr. Steven P. Lisser, an attending Board-certified
orthopedic surgeon, noted that appellant complained about pain, swelling and stiffness of the left
thumb. He also complained about recurrent left knee pain. Dr. Lisser also stated that appellant’s
increasing neck pain was related to his accident. He advised that appellant had post-traumatic
arthritis of the left thumb carpometacarpal (CMC) joint and left knee medial meniscus tear.
In an April 16, 2010 report, Dr. Keith M. Rinkus, an attending Board-certified orthopedic
surgeon, noted appellant’s left upper extremity and neck symptoms. He listed examination and
diagnostic findings and diagnosed cervical adjacent level stenosis with left upper extremity
radiculopathy at C5.
On April 21, 2010 appellant was referred to Dr. Jerome D. Rosman, a Board-certified
orthopedic surgeon, for a second opinion. In a May 10, 2010 report, Dr. Rosman advised that
appellant’s accepted employment-related conditions had reached maximum medical
improvement as of 16 weeks post the date of onset, except for his accepted left hand
osteoarthritis condition as he was recovering from surgery. He noted that, following the
expected result of the left hand surgery, appellant would be able to return to his prior position.
Dr. Rosman recommended authorization for eight weeks of physical therapy and treatment for
the accepted left hand condition. He also recommended that appellant be reevaluated to
determine his work capacity. Dr. Rosman noted appellant’s complaint of left knee pain and
scheduled surgery. He advised that magnetic resonance imaging and physical examination
findings were consistent with degenerative changes in the menisci, but this condition was not
causally related to the accepted injuries.
By letter dated May 3, 2010, OWCP accepted appellant’s claim for left knee medial
meniscus tear.
On May 24, 2010 appellant underwent authorized arthroscopic left knee surgery, which
was performed by Dr. Steven Friedel, a Board-certified orthopedic surgeon, to treat his left knee
medial and lateral meniscus tear.
On May 21 and June 4 and 25, 2010 appellant received left C5 transforaminal epidural
injections.
In a July 15, 2010 report, Dr. Michael A. Romello, a Board-certified physiatrist, noted the
treatment appellant received for his neck pain. He listed findings on physical examination and
diagnosed lumbar spondylolysis, lumbosacral facet arthritis and cervical spondylolysis that was
stenosis and left-sided C5 radiculopathy.

2

By letter dated August 5, 2010, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Rosman for a second opinion.
In an August 30, 2010 report, Dr. Rosman advised that the accepted employment-related
conditions had resolved and appellant had reached maximum medical improvement. He found
that appellant had residuals and minor disability of the left hand secondary to the accepted left
thumb contusion and surgery. Appellant was permanently disabled for work due to preexisting
left knee degenerative menisci and preexisting degenerative cervical spondylolysis that were not
causally related to the accepted injuries. Dr. Rosman concluded that appellant could perform his
date-of-injury position on a full-time basis with permanent physical restrictions related to his
preexisting nonemployment-related left knee and cervical conditions.
On September 20, 2010 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based on Dr. Rosman’s August 30, 2010 opinion.
In an October 4, 2010 letter, appellant, through his attorney, disagreed with the proposed
action, contending that Dr. Rosman’s August 30, 2010 report did not constitute the weight of the
medical opinion evidence.
In reports dated August 23, September 17 and October 11, 2010, Dr. Rinkus reiterated his
prior diagnosis of cervical adjacent level stenosis with left upper extremity radiculopathy at C5.
In the October 11, 2010 report, he noted appellant’s complaints of continued left upper extremity
pain and considerable neck pain. Dr. Rinkus stated that appellant required neck surgery and that
the decision finding that this treatment was not causally related to the October 2009 employment
injuries was nonsensical. He noted appellant’s prior cervical surgery in 1985 at levels that were
subjacent to the current levels of interest. Dr. Rinkus stated that those lower levels were
successfully fused. He related that it was a well-known phenomenon that there could be adjacent
level stenosis and degeneration that remained asymptomatic most of time. Dr. Rinkus advised
that appellant was asymptomatic in his left upper extremity until the October 2009 employment
injuries. He, therefore, concluded that there was a temporal relationship to the accepted injuries.
In an August 16, 2010 report, Dr. Romello reiterated his prior diagnosis of cervical
spondylolysis that was stenosis and left-sided C5 radiculopathy.
In a November 18, 2010 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective November 20, 2010, finding that the evidence submitted was
insufficient to outweigh the weight accorded to Dr. Rosman’s opinion that appellant no longer
had any residuals or disability causally related to his October 1, 2009 employment injuries.
By letter dated November 23, 2010, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
In reports dated May 17 and October 11, 2010, Dr. Lisser advised that appellant had,
among other things, post-traumatic arthritis of the right wrist and cervical adjacent level stenosis
with left upper extremity radiculopathy at C5.
In a June 28, 2011 decision, an OWCP hearing representative reversed the November 18,
2010 termination decision, finding that Dr. Rosman’s opinion was not well rationalized because
3

he did not clearly respond to OWCP’s questions and relied on a statement of accepted facts that
was incomplete. In addition, the hearing representative found that the medical evidence of
record was insufficient to establish that appellant’s cervical spine arthrosis was causally related
to the accepted October 1, 2009 employment injuries.
By letter dated July 19, 2011, appellant’s attorney requested reconsideration, contending
that Dr. Rinkus’ July 7, 2011 report was sufficient to establish a causal relationship between
appellant’s need to undergo neck surgery and his October 1, 2009 employment injuries. In the
July 7, 2011 report, Dr. Rinkus stated that there was a causal relationship between appellant’s
need for further treatment and surgery and the October 1, 2009 accepted injury. At that time, he
could not comment on permanency or disability as appellant had not completed his treatment or
surgery for which he requested authorization.
In an August 20, 2011 report, Dr. Douglas W. Chudzik, an attending internist, noted that
appellant had been under his care since October 5, 2009 for injuries sustained in the October 1,
2009 employment incident. Appellant had several conditions, namely severe cervical disc
problems, meniscal tear of the left knee and lumbosacral disc problems. Dr. Chudzik concurred
with Dr. Rinkus’ recommendation that appellant undergo cervical spinal decompression and
fusion due to his cervical disc symptoms.
In reports dated December 13, 2010 and May 23, 2011, Dr. Lisser reiterated the diagnosis
of post-traumatic arthritis of the right wrist and advised that appellant had chronic median
neuropathy of the right wrist.
In reports dated July 6 and 20 and August 12, 2011, Dr. Friedel advised that appellant
had a left knee strain and chondromalacia.
In an October 13, 2011 decision, OWCP denied modification of its June 28, 2011
decision. It found that the medical evidence submitted did not provide a rationalized opinion
addressing the causal relationship between the claimed cervical condition and proposed surgery
and the accepted October 1, 2009 employment injuries.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of claimant’s own conduct
as an independent intervening cause. The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
2

Albert F. Ranieri, 55 ECAB 598 (2004).

4

any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.3
A claimant bears the burden of proof to establish a claim for a consequential injury.4 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.5
ANALYSIS
OWCP accepted that on October 1, 2009 appellant sustained an employment-related left
knee and shoulder sprain, left thumb sprain/contusion, neck sprain, localized primary
osteoarthritis of the left hand and left knee medial meniscus tear. Appellant contends that he
sustained a cervical condition as a result of the accepted injuries that required surgery. The
Board finds that he has not submitted sufficient medical evidence to establish his claim.
Dr. Lisser’s March 22, 2010 report found that appellant’s increasing neck pain was
causally related to the October 1, 2009 employment injuries. The Board has consistently held
that pain is a symptom, not a compensable medical diagnosis6 and a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.7 Dr. Lisser did not adequately explain
how the motor vehicle accident would cause or contribute to the claimed neck condition.
Lacking this medical explanation, the Board finds that Dr. Lisser’s report is insufficient to
establish appellant’s claim.8 Dr. Lisser’s May 17 and October 11, 2010 reports are insufficient
as they did not provide a medical opinion addressing the causal relationship between appellant’s
cervical adjacent level stenosis with left upper extremity radiculopathy at C5 and the accepted
October 1, 2009 employment injuries. His other reports addressed appellant’s right wrist
conditions and failed to provide an opinion addressing whether he sustained a cervical condition
that required surgery due to the accepted injuries. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.9 For the

3

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

4

J.J., Docket No. 09-27 (issued February 10, 2009).

5

Charles W. Downey, 54 ECAB 421 (2003).

6

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

7

T.M., Docket No. 08-0975 (issued February 6, 2009).

8

S.S., 59 ECAB 315, 322 (2008); George Randolph Taylor, 6 ECAB 986, 988 (1954).

9

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

5

stated reasons, the Board finds that Dr. Lisser’s reports are insufficient to establish appellant’s
claim.
Dr. Rinkus’ reports dated August 23 through September 17, 2010, found that appellant
had cervical adjacent level stenosis with left upper extremity radiculopathy at C5. He did not
provide any medical opinion addressing the causal relationship between the diagnosed cervical
conditions and the October 1, 2009 employment injuries.10 In an October 11, 2010 report,
Dr. Rinkus noted appellant’s complaints of continued left upper extremity pain and considerable
neck pain. He opined that there was a temporal relationship between the accepted injuries and
cervical stenosis and degeneration which appeared to be based on his opinion that appellant was
asymptomatic prior to the accepted employment injuries according to a well-known
phenomenon. Dr. Rinkus noted appellant’s 1985 cervical surgery, which successfully fused
lower levels that were subjacent to the current levels of interest. He stated that there could be
adjacent level stenosis and degeneration which remained asymptomatic. A medical opinion
stating that a condition is causally related to an employment injury because the employee was
asymptomatic before the injury but became symptomatic is generally insufficient, without
supporting rationale, to establish causal relationship.11 Dr. Rinkus failed to provide a full
medical history and rationale explaining how the October 1, 2009 employment injuries caused
the cervical stenosis and degeneration conditions. In a July 7, 2011 report, he opined that there
was a causal relationship between the proposed neck surgery and the accepted injuries.
Dr. Rinkus did not provide adequate medical rationale in support of his opinion. The Board has
held that medical reports lacking a rationale on causal relationship are of diminished probative
value.12 The Board finds that Dr. Rinkus’ reports are insufficient to establish appellant’s claim.
Dr. Romello’s July 15 and August 16, 2010 reports found that appellant had cervical
spondylolysis with stenosis and left-sided C5 radiculopathy, but he failed to provide any medical
opinion addressing the causal relationship between the cervical conditions and the accepted
employment injuries.13 The Board finds that Dr. Romello’s report is insufficient to establish
appellant’s claim
Similarly, Dr. Chudzik’s August 20, 2011 report which addressed appellant’s cervical
disc symptoms and need for surgery to treat the diagnosed condition is insufficient to establish
his claim. He did not provide a medical opinion addressing whether the diagnosed condition and
proposed surgery were causally related to the October 1, 2009 employment injuries.14
Dr. Friedel’s reports addressed appellant’s left knee conditions. The Board finds that his
reports are of diminished probative value because he failed to provide an opinion addressing
10

Id.

11

T.M., Docket No. 08-975 (issued February 6, 2009); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

12

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
13

See cases cited, supra note 9.

14

Id.

6

whether the October 1, 2009 employment injuries caused the current cervical injury and
proposed surgery.15
On appeal, appellant’s attorney contended that the medical reports of appellant’s
attending physicians establish that appellant’s cervical condition and proposed surgery were
causally related to his accepted employment-related injuries. As stated, this evidence does not
provide a rationalized medical opinion explaining the causal relationship between appellant’s
diagnosed cervical conditions and proposed surgery and the accepted October 1, 2009
employment injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a cervical
condition for which surgery was warranted as a consequence of his October 1, 2009 employment
injuries.

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the October 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

